ORDER

PER CURIAM.
Terone McCambry appeals from a judgment entered upon a jury verdict finding him guilty of one count attempt to commit forcible rape, in violation of § 564.011, RSMo 1994; one count of first degree burglary, in violation of § 569.160 RSMo 1994; and two counts of misdemeanor assault, in violation of § 565.070, RSMo 1994. The trial court sentenced Mr. McCambry to concurrent terms of twenty-five years, fifteen years, and one year for each of the assault charges. On appeal, Mr. McCam-bry raises- two points of error: (1) that trial court erred in denying Mr. McCam-bry’s objection to the peremptory striking of an African American venireperson, and (2) that the trial court erred in refusing to allow defense counsel to articulate Mr. McCambry’s arguments effectively during closing arguments. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We affirm the judgment of the trial court pursuant to Rule 30.25(b).